Title: From Benjamin Franklin to Charles Moore, 5 February 1775
From: Franklin, Benjamin
To: Moore, Charles


Sir
London, Feb. 5. 1775.
I duly received your Favour of Dec. 7. with a Copy of the Resolution of the House appointing me Agent for the current Year; and the printed Votes. I am oblig’d by your Care in sending them so expeditiously.
A Friend of mine, Lord Le Despencer, has lately erected at Wyecomb his fine Country Seat, a noble Statue of William Penn, our Founder; holding in its hand a Scroll on which is the enclos’d Inscription in gold Letters. I think such a Statue would well become a Niche in some Part of the Statehouse next the Garden. It might be had for about £50. I am, with much Esteem, Your most obedient Servant
B Franklin
Cha Moore, Esqr.
